DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status and Claim Objections (minor informalities)
Claims 1-20 are currently being examined.
The following claim objections are based on the same minor informality:
Dependent claims 2-11 and 13-20 all begin with the article “A” and should begin with the article “The”.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiotani et al (US Patent Application Publication No. 2015/0298856) in view of Hognaland (US Patent Application Publication No. 2018/0072546).
With respect to independent Claim 1, Shiotani et al discloses the limitations of independent claim 1 as follows:
A storage system comprising:
a plurality of base plates each having one or more interlocking means; (See Pars. 0011-0013, 0016, 0040-0042; Figs. 1-4; Ref. Numerals 40(base plate), 41(interlocking means)
a plurality of stacking bin receiving units each having one or more interlocking means;	(See Pars. 0011-0013, 0016, 0028, 0033-0039; Figs. 1-4; Ref. Numerals 10,20(bin receiving unit), 31,32,33(interlocking means)
a plurality of stacks of bins;	(See Pars. 0041-0047; Figs. 1-4; Reference numerals "column stacking"(stacks of bins)
Shiotani et al, however, does not disclose the limitation related to having a plurality of stacks of bins, a plurality of rails, and at least one handling device.   With respect to those limitations, Hognaland teaches the following:
a plurality of stacks of bins;	(See Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numerals 2(bins--shown in stacks of bins)
a plurality of rails; (See Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numeral 13(rails)  and
at least one load handling device.  	(See Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numeral 9(load handling device)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Shiotani et al with the teachings of Hognaland to have a storage system comprising a plurality of stacks of bins, a plurality of rails, and at least one handling device that is configured to stack bins utilizing bin receiving units as disclosed by Shiotani et al to improve the stability of the stacks of bins.  A person with skill in the art would be motivated to incorporate the teachings of Hognaland because they are a known work in the same field of endeavor (ie, having a storage system with stacks of bins and a handling device traveling on a grid above the stacks with the capability to lift and move the bins from the stack) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent claim 1, Shiotani et al and 
A storage system as claimed in claim 1, wherein the interlocking means comprise: male or female parts.  (See Pars. 0011-0013, 0016, 0028, 0033-0042; Figs. 1-4; Ref. Numerals 40(base plate), 41(interlocking means-female parts), 31,32,33(interlocking means-male parts)

With respect to Claim 3, which depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Shiotani et al discloses:
A storage system as claimed in claim 1, wherein the plurality of base plates are configured and arranged to abut one another to form a grid for receiving bin receiving units.  (See Pars. 0011-0013, 0016, 0028, 0033-0042; Figs. 1-4; Ref. Numerals 40(base plate), 41(interlocking means-female parts), 31,32,33(interlocking means-male parts)

With respect to Claim 4, which depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 4, Shiotani et al discloses:
A storage system as claimed in claim 1 wherein the plurality of base plates interlock one another.  (See Pars. 0011-0013, 0016, 0028, 0033-0042; Figs. 1-4; Ref. Numerals 40(base plate), 41(interlocking means-female parts), 31,32,33(interlocking means-male parts)	

With respect to Claim 5, which depends from independent claim 1, Shiotani et al and 
A storage system as claimed in claim 1, wherein the bin receiving units interlock the base plates to form towers for receiving stacks of bins.  	(See Pars. 0041-0047; Figs. 1-4; Reference numerals "column stacking"(stacks of bins)  	

With respect to Claim 6, which depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 6, Shiotani et al discloses:
A storage system as claimed in claim 1, wherein the bin receiving units interlock one another.  	(See Pars. 0011-0013, 0016, 0028, 0033-0042; Figs. 1-4; Ref. Numerals 40(base plate), 41(interlocking means-female parts), 31,32,33(interlocking means-male parts)

With respect to Claim 7, which depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 7, Hognaland discloses:
A storage system as claimed in claim 1, wherein the rails comprise: a plurality of interlocking track sections.  (See Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numeral 13(rails); Claim 1)	

With respect to Claim 8, which ultimately depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 and Claim 7 which are incorporated herein by reference.   With respect to Claim 8, Hognaland disclose as follows:
A storage system as claimed in claim 7, wherein the track sections interlock the bin receiving units to form a first set of parallel rails or tracks and a second set of parallel rails or tracks extending transverse to the first set in a substantially 

With respect to Claim 9, which ultimately depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 and Claim 7 which are incorporated herein by reference.   With respect to Claim 9, Hognaland discloses:
A storage system as claimed in claim 7, wherein the track sections interlock one another.  (See Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numeral 13(rails); Claim 1)

With respect to Claim 10, which depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 10, Shiotani et al and Hognaland disclose as follows:
A storage system as claimed in claim 1 wherein a plurality of bins arranged in stacks (See Hognaland: Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numerals 2(bins--shown in stacks of bins) are located within the bin receiving units.  (See Pars. 0041-0047; Figs. 1-4; Reference numerals 10,20(bin receiving unit), "column stacking"(stacks of bins--bins not shown) 	

With respect to Claim 11, which depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 11, Hognaland discloses:
A storage system as claimed in claim 1 wherein at least one load handling device is disposed on the rails, arranged to move laterally above the stacks on the rails.  (See Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numeral 1(robot), 9(load handling device), 13(rails); Claim 1)	

Claim 12, Shiotani et al discloses the limitations of independent claim 12 as follows:
A method of constructing or deconstructing a storage system having a plurality of base plates each with one or more interlocking means; 
a plurality of stacking bin receiving units each having one or more interlocking means;	(See Pars. 0011-0013, 0016, 0028, 0033-0039; Figs. 1-4; Ref. Numerals 10,20(bin receiving unit), 31,32,33(interlocking means)
a plurality of stacks of bins;	(See Pars. 0041-0047; Figs. 1-4; Reference numerals "column stacking"(stacks of bins)
the method comprising:	
interlocking or detaching a plurality of base plates, to or from a plurality of bin receiving units.  	(See Pars. 0011-0013, 0016, 0028, 0033-0042; Figs. 1-4; Ref. Numerals 10,20(bin receiving unit), 40(base plate), 41(interlocking means-female parts), 31,32,33(interlocking means-male parts)
Shiotani et al, however, does not disclose the limitation related to having a plurality of stacks of bins, a plurality of rails, and at least one handling device.   With respect to those limitations, Hognaland teaches the following:
a plurality of stacks of bins;	(See Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numerals 2(bins--shown in stacks of bins)
a plurality of rails; (See Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numeral 13(rails)  and
at least one load handling device.  	(See Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numeral 9(load handling device)


With respect to Claim 13, which depends from independent claim 12, Shiotani et al and Hognaland together teach all of the limitations of Claim 12 which are incorporated herein by reference.   With respect to Claim 13, Shiotani et al and Hognaland disclose as follows:
A method as claimed in claim 12, further comprising:
interlocking or detaching a plurality of track sections (See Hognaland: Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numeral 13(rails) to or from a plurality of bin receiving units. (See Shiotani et al: Pars. 0011-0013, 0016, 0028, 0033-0042; Figs. 1-4; Ref. Numerals 10,20(bin receiving unit), 40(base plate), 41(interlocking means-female parts), 31,32,33(interlocking means-male parts)	

With respect to Claim 14, which ultimately depends from independent claim 1, Shiotani et al and 
A storage system as claimed in claim 2, wherein the plurality of base plates are configured and arranged to abut one another to form a grid for receiving bin receiving units. (See Pars. 0011-0013, 0016, 0028, 0033-0042; Figs. 1-4; Ref. Numerals 40(base plate), 41(interlocking means-female parts), 31,32,33(interlocking means-male parts) 

With respect to Claim 15, which ultimately depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 and Claim 14 which are incorporated herein by reference.   With respect to Claim 15, Shiotani et al discloses:
A storage system as claimed in claim 14, wherein the plurality of base plates interlock one another.  (See Pars. 0011-0013, 0016, 0028, 0033-0042; Figs. 1-4; Ref. Numerals 40(base plate), 41(interlocking means-female parts), 31,32,33(interlocking means-male parts) 

With respect to Claim 16, which ultimately depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 and Claim 15 which are incorporated herein by reference.   With respect to Claim 16, Shiotani et al and Hognaland disclose as follows:
A storage system as claimed in claim 15, wherein the bin receiving units interlock the base plates (See Shiotani et al: Pars. 0041-0047; Figs. 1-4; Reference numerals "column stacking"(stacks of bins) to form towers for receiving stacks of bins. (See Hognaland: Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numerals 2(bins--shown in stacks of bins) 

 Claim 17, which ultimately depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 and Claim 18 which are incorporated herein by reference.   With respect to Claim 17, Shiotani et al discloses:
A storage system as claimed in claim 16, wherein the bin receiving units interlock one another.  (See Pars. 0011-0013, 0016, 0028, 0033-0042; Figs. 1-4; Ref. Numerals 40(base plate), 41(interlocking means-female parts), 31,32,33(interlocking means-male parts) 

With respect to Claim 18, which ultimately depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 and Claim 17 which are incorporated herein by reference.   With respect to Claim 18, Hognaland discloses:
A storage system as claimed in claim 17, wherein the rails comprise: a plurality of interlocking track sections. (See Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numeral 13(rails); Claim 1) 		

With respect to Claim 19, which ultimately depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 and Claim 18 which are incorporated herein by reference.   With respect to Claim 19, Shiotani et al and Hognaland disclose:
A storage system as claimed in claim 18, wherein a plurality of bins arranged in stacks (See Hognaland: Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numerals 2(bins--shown in stacks of bins) are located within the bin receiving units.  (See Shiotani et al: Pars. 0041-0047; Figs. 1-4; Reference numerals 10,20(bin receiving unit), "column stacking"(stacks of bins--bins not shown) 	 		

 Claim 20, which ultimately depends from independent claim 1, Shiotani et al and Hognaland together teach all of the limitations of Claim 1 and Claim 19 which are incorporated herein by reference.   With respect to Claim 20, Hognaland discloses:
A storage system as claimed in claim 19, wherein at least one load handling device is disposed on the rails, arranged to move laterally above the stacks on the rails.  (See Pars. 0032-0036; Figs. 1, 6, 8, 9; Ref. Numeral 1(robot), 9(load handling device), 13(rails); Claim 1) 		

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        September 10, 2021